
	
		I
		111th CONGRESS
		1st Session
		H. R. 881
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Hunter (for
			 himself, Mr. Hoekstra,
			 Mrs. Schmidt,
			 Mr. Bishop of Utah,
			 Mr. Lamborn,
			 Mr. Broun of Georgia,
			 Mr. Bachus,
			 Mr. Franks of Arizona,
			 Mr. Rogers of Kentucky,
			 Mr. Ehlers,
			 Mr. Goodlatte,
			 Mr. Radanovich,
			 Mr. Inglis,
			 Mr. Jordan of Ohio,
			 Mr. Fortenberry,
			 Mr. Johnson of Illinois,
			 Mr. McCaul,
			 Mr. Rogers of Alabama,
			 Mr. Wilson of South Carolina,
			 Mr. Gingrey of Georgia,
			 Mr. Smith of New Jersey,
			 Mr. Carter,
			 Mr. Shimkus,
			 Mr. Sullivan,
			 Mr. Marchant,
			 Mrs. Bachmann,
			 Mr. Terry,
			 Mr. Neugebauer,
			 Mr. Latta,
			 Mr. Wamp, Mr. McHenry, Mr.
			 Davis of Kentucky, Mr. Gary G. Miller
			 of California, Mr.
			 Bartlett, Mr. Boozman,
			 Mr. Scalise,
			 Mr. Souder,
			 Mr. Forbes,
			 Mr. Rooney,
			 Mr. Pitts,
			 Mrs. McMorris Rodgers,
			 Mr. McCotter,
			 Mr. Westmoreland, and
			 Mr. Cole) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To implement equal protection under the 14th article of
		  amendment to the Constitution for the right to life of each born and preborn
		  human person.
	
	
		1.Short titleThis Act may be cited as the
			 Right to Life
			 Act.
		2.Right to
			 lifeTo implement equal
			 protection for the right to life of each born and preborn human person, and
			 pursuant to the duty and authority of the Congress, including Congress’ power
			 under article I, section 8, to make necessary and proper laws, and Congress’
			 power under section 5 of the 14th article of amendment to the Constitution of
			 the United States, the Congress hereby declares that the right to life
			 guaranteed by the Constitution is vested in each human being. However, nothing
			 in this Act shall be construed to authorize the prosecution of any woman for
			 the death of her unborn child.
		3.DefinitionsFor purposes of this Act:
			(1)Human person;
			 human beingThe terms human person and human
			 being include each and every member of the species homo sapiens at all
			 stages of life, including the moment of fertilization, cloning, or other moment
			 at which an individual member of the human species comes into being.
			(2)StateThe
			 term State used in the 14th article of amendment to the
			 Constitution of the United States and other applicable provisions of the
			 Constitution includes the District of Columbia, the Commonwealth of Puerto
			 Rico, and each other territory or possession of the United States.
			
